     Case 1:16-cv-00219-DAD-SKO Document 167 Filed 10/30/18 Page 1 of 3


 1    David L. Bird, Pro Hac Vice (Utah Bar No. 0335)
      Jeremy C. Sink, Pro Hac Vice (Utah Bar No. 9916)
 2    McKAY, BURTON & THURMAN
      15 West South Temple, Suite 1000
 3    Salt Lake City, Utah 84101
      Telephone: (801) 521-4135
 4    Facsimile: (801) 521-4252
      Email: dbird@mbt-law.com; jsink@mbt-law.com
 5
      Martin W. Jaszczuk, Pro Hac Vice (Ill. Bar No. 6277720)
 6    JASZCZUK P.C.
      311 South Wacker Drive, Suite 1775
 7    Chicago, IL 60606
      Telephone: (312) 442-0509
 8    Facsimile: (312) 442-0519
      Email: mjaszczuk@jaszczuk.com
 9
      Bruce J. Boehm (Cal. Bar No. 186715)
10    JONES WALDO HOLBROOK & McDONOUGH
      170 South Main Street, Suite 1500
11    Salt Lake City, UT 84101
      Telephone: 801-521-3200
12    Facsimile: 801-328-0537
      Email: bboehm@joneswaldo.com
13
      Attorneys for Defendant Harman Management Corporation
14
                                  UNITED STATES DISTRICT COURT
15                               EASTERN DISTRICT OF CALIFORNIA

16
      CORY LARSON, on behalf of himself and all       Civil No: 1:16-CV-00219-DAD-SKO
17    others similarly situated,
                                                      DEFENDANT HARMAN
18                  Plaintiff,                        MANAGEMENT CORPORATION’S
      vs.                                             NOTICE OF MOTION AND MOTION TO
19                                                    STAY
      HARMAN MANAGEMENT
20    CORPORATION; 3SEVENTY, INC.,                    Hearing Date:   December 4, 2018
                                                      Time:           9:30 a.m.
21                  Defendants.                       Judge:          Dale A. Drozd
                                                      Location:       Courtroom 5
22

23
      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
24
             PLEASE TAKE NOTICE that on Tuesday, December 4, 2018, at 9:30 a.m., in
25
      Courtroom 5 (located on the seventh floor) of the above-named Court, located at 2500 Tulare
26
      Street, Fresno, California 93721, Defendant Harman Management Corporation (“Defendant”)
27
      will and hereby does move for an order from the Court staying all proceedings in this action
28
                                                      1
                             NOTICE OF MOTION AND MOTION TO STAY
     Case 1:16-cv-00219-DAD-SKO Document 167 Filed 10/30/18 Page 2 of 3


 1    pending the issuance of omnibus regulations by the FCC defining an “automatic telephone

 2    dialing system” within the meaning of the Telephone Consumer Protection Act (“TCPA”) that

 3    will likely control key determinations in this action.

 4           Defendant’s Motion is and will be based upon this Notice of Motion and Motion, the

 5    Memorandum of Points and Authorities in Support filed herewith, and all pleadings, records, and

 6    papers on file with the Court.

 7           The undersigned hereby certifies that meet and confer efforts have been exhausted. On

 8    October 30, 2018, HMC’s counsel requested a stipulated stay, which request was denied by

 9    Plaintiff’s counsel.
10           Defendant hereby requests oral argument in regard to this Motion to Stay.

11

12    DATED this 30th day of October, 2018.          McKAY, BURTON & THURMAN

13
                                                            /s/ Jeremy C. Sink
14                                                   David L. Bird
                                                     Bruce J. Boehm
15                                                   Attorneys for Harman Management Corporation
16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        2
                              NOTICE OF MOTION AND MOTION TO STAY
     Case 1:16-cv-00219-DAD-SKO Document 167 Filed 10/30/18 Page 3 of 3


 1
                                           PROOF OF SERVICE
 2
      The undersigned declares: I am a resident of the State of Utah, over the age of eighteen years,
 3    and not a party to the within action. My business address is McKay Burton & Thurman, 15 W.
      South Temple, Suite 1000, Salt Lake City, Utah 84101. On the date shown below, I served a
 4    true and correct copy of the following document(s): DEFENDANT HARMAN
      MANAGEMENT CORPORATION’S NOTICE OF MOTION AND MOTION TO STAY
 5
      on the following counsel of record via the Court’s Electronic Case Filing system:
 6

 7           Trinette G. Kent
             10645 North Tatum Blvd., Suite 200-192
 8           Phoenix, AZ 85028
             tkent@kentlawpc.com
 9
             Sergei Lemberg
10           Stephen Taylor
11           Lemberg Law LLC
             43 Danbury Road
12           Wilton, CT 06897
             slemberg@lemberglaw.com; staylor@lemberglaw.com
13
             Adam D. Bowser
14
             Arent Fox LLP
15           1717 K Street, NW
             Washington, DC 20006
16           adam.bowser@arentfox.com

17           Jeffery Robert Makin
             Arent Fox LLP
18
             555 West Fifth Street, 48th Floor
19           jeffery.makin@arentfox.com

20           Rex Mann
             Winston & Strawn LLP
21           2501 N. Harwood St., 17th Floor
             Dallas, TX 75201
22
             RMann@winston.com
23
               I declare under penalty of perjury under the laws of the State of California that the above
24    is true and correct.
25           Executed on this 30th day of October, 2018, at Salt Lake City, Utah.
26
                                                            /s/ Jeremy C. Sink
27

28
                                                       3
                             NOTICE OF MOTION AND MOTION TO STAY
